Case 2:18-cv-03081-JMA-AYS Document 36-2 Filed 11/06/19 Page 1 of 3 PageID #: 237



 Debra L. Wabnik (dw-0944)
 Stagg Wabnik Law Group LLP
 Attorneys for Plaintiff Shawn Garrett
 401 Franklin Avenue, Suite 300
 Garden City, New York 11530
 (516) 812-4504
 dwabnik@staggwabnik.com

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---~--------------------------------------------------------------------~)(
 SHAWN GARRETT,                                                                Docket No.: 2-18-cv-3081
                                                                               (JMA) (AYS)

                                      Plaintiff,

                    -against-

 FRIENDS ACADEMY, INC., MARK SCHOEFFEL,
 WILLIAM MORRIS, MARY ALICE KOLODNER,
 DEBORAH SCHOMAN, ANDREA KELLY,
 ANN MARIE TIDONA and ROBIN WILPON WACHTLER,

                                      Defendants.
  ------------------------------------------------------------------------)(


                      DECLARATION IN SUPPORT OF MOTION TO
                WITHDRAW AS COUNSEL FOR PLAINTIFF SHAWN GARRETT


           Debra L. Wabnik, an attorney duly admitted to practice law before this Court, hereby

  declares the following under the penalties of perjury:

           1.       I am a member of the firm of Stagg Wabnik Law Group LLP ("Stagg Wabnik"),

   attorneys for Plaintiff Shawn Garrett ("Plaintiff') and submit this Declaration in support of Stagg

   Wabnik's motion to be immediately relieved as counsel for Plaintiff.




                                                            1
Case 2:18-cv-03081-JMA-AYS Document 36-2 Filed 11/06/19 Page 2 of 3 PageID #: 238



        2.      Stagg Wabnik commenced this action on May 24, 2018 by filing a Complaint (the

  "Action") alleging, inter alia, violations of Title VII of the Civil Rights Act of 1964, the New

  York State Executive Law, the New York State Labor Law, and the Fair Labor Standards Act.

        3.      Irreconcilable differences have arisen between Plaintiff and Stagg Wabnik.

        4.      Because of the irreconcilable differences, Stagg Wabnik cannot properly or

  effectively represent Plaintiff in this Action.

         5.     On October 24, 2019, I asked Plaintiff for her consent to my firm's withdrawal

  from the Action. Plaintiff refused to consent. On October 29, 2019, I reiterated my request for

  Plaintiffs consent to   withdr~w.   As of the date of this Declaration, Plaintiff has not responded.

  For that reason, Stagg Wabnil< submits this application by motion instead of a stipulation.

         6.      Depositions of Defendants' witnesses are the next step in this litigation. The

  differences between Plaintiff and Stagg Wabnik include (but are not limited to) opinions as to

  how this case should proceed, and therefore it would not be appropriate for Stagg Wabnik to take

  the depositions.

         7.      Accordingly, I respectfully request that pursuant to Eastern District of New York

  Local Civil Rule 1.4, Stagg Wabnik be relieved as counsel for Plaintiff.

         8.      In addition, Stagg Wabnik requests that the discovery deadline be extended for 60

  days after Plaintiff has had the opportunity to retain new counsel. Stagg Wabnik intended to seek

  an extension of the discovery deadline as it received more than 6,000 pages of documents from

  Defendants at the end of September, and due to the large amount of documents provided and the

  ensuing religious holidays, it had not completed review of the documents. Incoming counsel, or

  Plaintiff if she proceeds pro se, will need time to digest those documents in addition to getting up

  to speed on the rest of the case.



                                                    2
Case 2:18-cv-03081-JMA-AYS Document 36-2 Filed 11/06/19 Page 3 of 3 PageID #: 239



        9.       No prior application for the relief requested herein has been made to this or any

  other Court.

        10.      Additionally, Stagg Wabnik asserts a charging lien in this Action.

        WHEREFORE, Stagg Wabnik Law Group LLP respectfully requests that this Court enter

 an Order granting the instant motion in all respects and granting Stagg Wabnik such other and

 further relief as this Court may deem just and proper.

 Dated: Garden City, New York
        October 31,2019


                                                      Is/Debra L. Wabnik
                                                      Debra L. Wabnik (dw-0944)




                                                  3
